Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, among other things amended to recite “a plurality of tracking blocks each with a planar face parallel to the inner pole” to what “planar face” of the tracking block applicant referred to? There is no such disclosure regarding such and if applicant attempted to rely on the drawings (which no clear drawing show such “planar face” to elements 190), it must be recognize that proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").  
	Thus, the examiner is unclear to what structure applicant referred by such language.  The same applicable to claims 12 and 17, which each recites similar limitations.
	Also, With respect to claim 17, the examiner maintains his position that it is yet clear to what “ a liner” applicant refereed to, is it “a liner” as known as “a material” or merely “line” of the interior of the outer support pole.  The examiner will address such issue in the response to argument hereinafter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamascus US 2017/0282035 (“Lamascus”) in view of Lamascus US 2015/0182831 (“Lamascus I”) and Thornell US 4,793,611 (“Thornell”) OR Van Doren et al US 5,733,096 (“Van Doren”).
	As per claim 1, Lamascus discloses a basketball goal assembly (basketball system 10)(Figs. 1-7A; pars. [0026]-[0041]) comprising:
	a. an outer support pole with a length extending vertically upward from a base and defining a hollow interior cross-section defining a vertical passage with interior surfaces (hollow sleeve 20 extending upward from base 70)(Figs. 1-3; [0029] and [0038]); 
	b. an inner pole with a length and outer surfaces, the inner pole defining a cross-section arranged telescopically within the vertical passage (post 30)(Figs. 1-3; [0030], and [0031]); 
	c. a backboard and a rim extending from an upper end of the inner pole (backboard 50 with rim 56 connected to pole 30)(Figs. 1-3; [0037]); 
	d. a plurality of tracking blocks mounted to the inner pole, wherein the tracking blocks extend from the inner pole to bear against the interior surfaces of the vertical passage, and wherein the blocks rigidly hold the outer surfaces of the inner pole at a spaced lateral distance from the interior surfaces of the outer support pole while allowing the inner pole to travel vertically relative to the outer support pole (construed as apertures 80 with complementary rollers 82 mounted with post 30)(Fig. 7B; [0034]) ; and 
	e. an actuator connected between the outer pole and inner pole which is operable to telescopically raise and lower the inner pole relative to the outer pole, wherein the tracking blocks slide vertically along the interior surfaces of the vertical passage (actuator 40)(Figs. 6 and 7A; [0032], [0033], [0035] and [0036]; note also [0039]-[0041] in conjunction to Figs. 6-7A as the operation of the actuator to telescopically raise-lower the post 30 within sleeve 20, utilizing the apertures/rollers (i.e. tracking blocks).
	Lamascus is not specific regarding a series of cross-brackets nested in the inner pole; the plurality of tracking blocks each with a planar face parallel to the inner pole, wherein the tracking blocks are mounted to the cross brackets wherein the planar face of each of the tracking blocks extends from the inner pole.
	Lamascus is not specific regarding wherein the planar face of each of the tracking blocks extends from the inner pole to bear against the planar interior surface of the -vertical passage.
	With respect to cross bracket and the tracking blocks mounted thereto, Lamascus I discloses a series of cross-brackets nested in the inner pole; and wherein tracking blocks are mounted to the cross-brackets (construed as connection member 38 including an end cap 48 of inner pole 30 to corporate, interact, joint with end cup of outer pole 20, while telescoping raising-lowering the inner pole 30 within the outer support 20(Figs. 4B, 4C, 5C, 5B, 12B and 12C; [0049] and [0051]-[0054]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form 
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lamascus’ with a series of cross-brackets nested in the inner pole; and wherein the tracking blocks are mounted to the cross-brackets as taught by as taught by Lamascus I for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a basketball goal assembly configure to telescopically lower and raises an inner pole relative to an outer support utilizing known mechanical arrangement configure for such. A skilled artisan would have determined that any known mechanism configure to telescopically lower-raises the inner pole relative to an outer support to place a backboard assembly at an desire location would have been equally suitable.    
	With respect to the tracking blocks each with a planar face parallel to the inner pole, note Van Doren’s Figs. 2 and 6, 2:49-66 and 3:49-4:23 regarding elements 32-39 upon inner pole 18 as having such planar face.  See also Van Doren’s Figs. 15-19, 5:58-6:51 regarding brackets 84 and blocks 88 with telescoping means of tubes 18 and 64.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lamascus- Lamascus I- tracking blocks each with a planar face parallel to the inner pole as taught by Thornell and/or Van Doren for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way utilizing known mechanical features such as tracking blocks within inner pole to incorporate with an inner surface of an outer pole to manipulate the “telescoping” means as the inner pole extend-or withdraw therefrom to raise-or-lower a pole/support as desire. 
	Lastly, with respect to wherein the planar face of each of the tracking blocks extends from the inner pole to bear against the planar interior surface of the -vertical passage, within the modified Lamascus by the teachings of Lamascus I and Thornell (and/or Van Doren) the planar face of each tracking blocks (as taught by Thornell and/or Van Doren) and to be slides vertically along the planar interior surface (as taught by Lamascus, Lamascus I, Thornell/ Van Doren).
	As per claim 2, with respect to wherein the tracking blocks are spaced around a perimeter of the inner pole, note Fig. 7B and [0034] the location of the tracking blocks (80-82) to be space around pole 30.
	As per claim 3, with respect to wherein the plurality of tracking blocks include a series of upper tracking blocks at a first height and a series of lower tracking blocks at a second height, a pair of upper aperture-roller (80-82) construed as a series of upper tracking blocks as a first height, whereas a lower pair construed as series of lower tracking blocks at a second height, as shown in Fig. 7B  
	As per claim 4, with respect to wherein the tracking blocks are nestably mounted within the inner pole and protrude beyond the outer surfaces of the inner pole, note Fig. 7B and [0034] regarding the rollers 82 protruding beyond pole 30.
	As per claim 5, with respect to wherein each cross-bracket is mounted flush with the inner pole, note Lamascus I Figs. 4B, 4C, 5C, 5B, 12B and 12C regarding connection member 38 including an end cap 48 of inner pole 30; also, note Thornell’s Figs. 2 and 6 as well as Van Doren’s at least Figs. 15-17 as the bracket/blocks connected to the tubes.
	As per claim 6, although Lamascus is not specific regarding wherein the outer support pole comprises a framing arrangement mounted in the interior of the vertical passage, wherein the framing arrangement includes an opposing pair of U-shaped sections, wherein the U-shaped sections are spaced apart and extend parallel to each other with open ends facing each other, wherein each tracking block bears against at least one inner surface of a U-shaped section, and wherein the inner surfaces of the U-shaped section are the interior surfaces of the vertical passage, Lamascus suggested that any manner of forming his basketball system, to include shapes, materials, separate manufacturing, and etc. are capable in forming his system as stated in [0046] and [0047].  For example” Furthermore, the components defining the above-described system 10 may be purchased pre-manufactured or manufactured separately and then assembled together. However, any or all of the components may be manufactured simultaneously and integrally joined with one another.  If any of the components are manufactured separately, they may then be coupled with one another in any manner, such as with adhesive, a weld, a fastener (e.g. a bolt, a nut, a screw, a nail, a rivet, a pin, and/or the like), wiring, any combination thereof, and/or the like for example, depending on, among other considerations, the particular material forming the components.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lamascus’s outer support pole as claimed (i.e. a pair of U-shape sections) for the reason that a skilled artisan would have been motivated by Lamascus’ suggestions that any shape and manufacture means are equally well in forming his basketball system.
	Furthermore, it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Thus, such modification to Lamascus would have been nothing more than an obvious engineering choice, without any more.
	As per claim 7, with respect to wherein the tracking blocks abut the U-shaped sections to rigidly hold the inner pole at a spaced lateral distance from the U-shaped sections, within the modified Lamascus the tracking blocks (80-82) would have been in such position relative to the U-shape sections.
	As per claim 8, Lamascus discloses wherein the hollow interior cross-section of the outer support pole is rectangular (Figs. 1-3, 6, and 7A; note also [0029] and [0030]).
	As per claim 10, although Lamascus is not specific regarding wherein the outer support pole comprises a framing arrangement mounted in the interior of the vertical passage, wherein the framing arrangement includes a C-shaped sleeve, wherein the C-shaped sleeve is a single piece of material extending around a majority of the inner pole, and wherein the tracking blocks bear against inner surfaces of the C-shaped sleeve, the examiner maintains his position that any shape, configuration, and etc. would have been obvious for the same reasons discussed above with respect to claim 6.
	In that regard, attention to applicant’s at least page 28:5+, as it states “During manufacture of the C-shaped sleeve 380, the sleeve starts as a flat sheet blank. Openings 390 may be cut from the center of the sheet leaving one or more cross-pieces 389. The sheet may then be folded to form the C-shaped sleeve with a rectangular cross-section. “
	Accordingly, it would have been obvious to fold the outer sleeve of Lamascus as such C shape as suggested by Lamascus (again note [0046] and [0047]).
	Furthermore, it is also noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lamascus’s support pole in such shape as claim for the reason that a skilled artisan would have been motivated merely as matter of user’s choice, without any more. 
	As per claim 11, with respect to wherein the inner pole is rectangular, and wherein the C-shaped sleeve extends around at least a portion of all four sides of the inner pole, within the modified Lamascus the rectangle/ square inner pole 30 would have been surrounded by a C-shape sleeve. 
	As per claim 12, since the claim’s limitations are very similar to claims 1 and 3, the examiner states that claim 12 is rejected over Lamascus, Lamascus I, Thornell and/or Van Doren for the same reasons discussed above with respect to claims 1 and 3.  It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 13, with respect to wherein the inner pole is rectangular, and wherein the first series of tracking blocks and the second series of tracking blocks extend from all four sides of the inner pole, note Figs. 1-3, 6, and 7A; note also [0029] and [0030] (as the structure of the inner pole) and Figs. 7A-7B and [0034] regarding the tracking blocks 80-82.
	As per claim 14, although Lamascus is not specific regarding wherein the outer support pole comprises a framing arrangement mounted in the interior of the vertical passage, wherein the framing arrangement includes an opposing pair of U-shaped sections, wherein the U-shaped sections are spaced apart and extend parallel to each other with open ends facing each other, wherein each tracking block bears against at least one inner surface of a U-shaped section, and wherein the inner surfaces of the U-shaped section are the interior surfaces of the vertical passage, Lamascus suggested that any manner of forming his basketball system, to include shapes, materials, separate manufacturing, and etc. are capable in forming his system as stated in [0046] and [0047].  For example” Furthermore, the components defining the above-described system 10 may be purchased pre-manufactured or manufactured separately and then assembled together. However, any or all of the components may be manufactured simultaneously and integrally joined with one another.  If any of the components are manufactured separately, they may then be coupled with one another in any manner, such as with adhesive, a weld, a fastener (e.g. a bolt, a nut, a screw, a nail, a rivet, a pin, and/or the like), wiring, any combination thereof, and/or the like for example, depending on, among other considerations, the particular material forming the components.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lamascus’s outer support pole as claimed (i.e. a pair of U-shape sections) for the reason that a skilled artisan would have been motivated by Lamascus’ suggestions that any shape and manufacture means are equally well in forming his basketball system.
	Furthermore, it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Thus, such modification to Lamascus would have been nothing more than an obvious engineering choice, without any more.
	As per claim 15, Lamascus discloses wherein the hollow interior cross-section of the outer support pole is rectangular (Figs. 1-3, 6, and 7A; note also [0029] and [0030]).
	As per claim 16, with respect to wherein the outer support pole comprises a framing arrangement mounted in the interior of the vertical passage, wherein the inner pole is rectangular, and wherein the framing arrangement includes a single piece of material extending around at least a portion of all four sides of the inner pole, note Figs. 1-3, 6, and 7A; note also [0029] and [0030].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamascus, Lamascus I, Thornell / Van Doren as applied to claim 1 above, and further in view of Lamascus US 2019/0201765 (“Lamascus II”).
	As per claim 9, Lamascus is not specific regarding wherein the tracking blocks are composed of polyoxymethylene.
	However, Lamascus II discloses the use of Derlin in forming tracking blocks (spacers 80)([0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lamascus’ tracking blocks are composed of polyoxymethylene as taught by Lamascus II for the reason that a skilled artisan would have been motivated by Lamascus II’s suggestions to use such material in forming his tracking blocks.
	Furthermore, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lamascus’ tracking blocks are composed of polyoxymethylene  for the reason that a skilled artisan would have been motivated in utilizing known material suitable for their intended use as readily available having high stiffness, low friction and superior stability.  
Claim(s) 17-23 is/are rejected under 35 U.S.C. 103 as obvious over Lamascus in view of, Lamascus I, Thornell/ Van Doren OR in the alternative and further in view of  Ladas US 2014/0128227 (“Ladas”).
	As per claim 17, Lamascus discloses a basketball goal assembly (basketball system 10)(Figs. 1-7A; pars. [0026]-[0041]) comprising:
	a. an outer support pole with a length extending vertically upward from a base and defining a hollow interior cross-section defining a vertical passage with interior surfaces (hollow sleeve 20 extending upward from base 70)(Figs. 1-3; [0029] and [0038]);
	 b. a liner with a length and planar interior surfaces arranged within the vertical passage, wherein the liner extends parallel to the outer pole (interior surface 26 of sleeve 20)(Figs. 6 and 7A; [0029] and [0030]); 
	c. an inner pole with a length and outer surfaces, the inner pole defining a rectangular cross-section arranged telescopically within the vertical passage (post 30)(Figs. 1-3; [0030], and [0031]; also Figs. 6 and 7A and [0029]); 
	d. a backboard and a rim extending from an upper end of the inner pole (backboard 50 with rim 56 connected to pole 30)(Figs. 1-3; [0037]); and 
	e. a plurality of tracking blocks, wherein each tracking block extends from the inner pole to bear against at least one interior surface of the liner, and wherein the blocks rigidly hold the inner pole at a spaced lateral distance from the liner while allowing the inner pole to travel vertically relative to the outer support pole (construed as apertures 80 with complementary rollers 82 mounted with post 30)(Fig. 7B; [0034]).
	g. an actuator connected between the outer pole and inner pole which is operable to telescopically raise and lower the inner pole relative to the outer pole, wherein the tracking blocks slide vertically along the interior surfaces of the vertical passage (actuator 40)(Figs. 6 and 7A; [0032], [0033], [0035] and [0036]; note also [0039]-[0041] in conjunction to Figs. 6-7A as the operation of the actuator to telescopically raise-lower the post 30 within sleeve 20, utilizing the apertures/rollers (i.e. tracking blocks).
	Lamascus is not specific regarding a series of cross-brackets nested in the inner pole; the plurality of tracking blocks each with a planar face parallel to the inner pole, wherein the tracking blocks are mounted to the cross brackets wherein the planar face of each of the tracking blocks extends from the inner pole.
	Lamascus is not specific regarding wherein the planar face of each of the tracking blocks extends from the inner pole to bear against the planar interior surface of the -vertical passage.
	With respect to cross bracket and the tracking blocks mounted thereto, Lamascus I discloses a series of cross-brackets nested in the inner pole; and wherein tracking blocks are mounted to the cross-brackets (construed as connection member 38 including an end cap 48 of inner pole 30 to corporate, interact, joint with end cup of outer pole 20, while telescoping raising-lowering the inner pole 30 within the outer support 20(Figs. 4B, 4C, 5C, 5B, 12B and 12C; [0049] and [0051]-[0054]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form 
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lamascus’ with a series of cross-brackets nested in the inner pole; and wherein the tracking blocks are mounted to the cross-brackets as taught by as taught by Lamascus I for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a basketball goal assembly configure to telescopically lower and raises an inner pole relative to an outer support utilizing known mechanical arrangement configure for such. A skilled artisan would have determined that any known mechanism configure to telescopically lower-raises the inner pole relative to an outer support to place a backboard assembly at an desire location would have been equally suitable.    
	With respect to the tracking blocks each with a planar face parallel to the inner pole, note Van Doren’s Figs. 2 and 6, 2:49-66 and 3:49-4:23 regarding elements 32-39 upon inner pole 18 as having such planar face.  See also Van Doren’s Figs. 15-19, 5:58-6:51 regarding brackets 84 and blocks 88 with telescoping means of tubes 18 and 64.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lamascus- Lamascus I- tracking blocks each with a planar face parallel to the inner pole as taught by Thornell and/or Van Doren for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way utilizing known mechanical features such as tracking blocks within inner pole to incorporate with an inner surface of an outer pole to manipulate the “telescoping” means as the inner pole extend-or withdraw therefrom to raise-or-lower a pole/support as desire. 
	With respect to wherein the planar face of each of the tracking blocks extends from the inner pole to bear against the planar interior surface of the -vertical passage, within the modified Lamascus by the teachings of Lamascus I and Thornell (and/or Van Doren) the planar face of each tracking blocks (as taught by Thornell and/or Van Doren) and to be slides vertically along the planar interior surface (as taught by Lamascus, Lamascus I, Thornell/ Van Doren).
	Furthermore, With respect to “a liner with a length and planar interior surfaces arranged within the vertical passage, wherein the liner extends parallel to the outer pole”, again the examiner construed the inner surface of the outer sleeve as such liner according to applicant’s disclosure.
	Also, since applicant has not specified what he construed as “liner” (i.e. is it  material/or something that covers an inner surface; or is related to mere line, marked drawn, and etc.) the examiner once more relied upon Ladas for teachings a liner (as material/something that cover an interior surface) in Fig. 3 and [0029] regarding a sleeve 132A with a liner.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lamascus’ support with a liner as taught by Ladas for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results including an inner liner that facilitate movement of the inner pole within the outer pole as A) provide enhance movement of the inner sleeve within; and B) protection from a friction and alike as the inner pole travel within the support, hollow post.
	As per claim 18, with respect to wherein the plurality of tracking blocks are spaced around a perimeter of the inner pole, note Fig. 7B and [0034] the location of the tracking blocks (80-82) to be space around pole 30 of Lamascus.
	As per claim 19, with respect to wherein the plurality of tracking blocks include a series of upper tracking blocks at a first height and a series of lower tracking blocks at a second height, a pair of upper aperture-roller (80-82) construed as a series of upper tracking blocks as a first height, whereas a lower pair construed as series of lower tracking blocks at a second height, as shown in Fig. 7B of Lamascus.  
	As per claim 20, with respect to wherein each cross-bracket is mounted flush with the inner pole, note Lamascus I Figs. 4B, 4C, 5C, 5B, 12B and 12C regarding connection member 38 including an end cap 48 of inner pole 30; also, note Thornell’s Figs. 2 and 6 as well as Van Doren’s at least Figs. 15-17 as the bracket/blocks connected to the tubes.
	As per claim 21, although Lamascus is not specific regarding wherein the liner includes an opposing pair of U-shaped sections, wherein the U-shaped sections are spaced apart and extend parallel to each other with open ends facing each other, wherein each tracking block bears against at least one inner surface of a U-shaped section, and wherein the inner surfaces of the U-shaped section are the interior surfaces of the liner, Lamascus suggested that any manner of forming his basketball system, to include shapes, materials, separate manufacturing, and etc. are capable in forming his system as stated in [0046] and [0047].  For example” Furthermore, the components defining the above-described system 10 may be purchased pre-manufactured or manufactured separately and then assembled together. However, any or all of the components may be manufactured simultaneously and integrally joined with one another.  If any of the components are manufactured separately, they may then be coupled with one another in any manner, such as with adhesive, a weld, a fastener (e.g. a bolt, a nut, a screw, a nail, a rivet, a pin, and/or the like), wiring, any combination thereof, and/or the like for example, depending on, among other considerations, the particular material forming the components.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lamascus’s outer support pole as claimed (i.e. a pair of U-shape sections) for the reason that a skilled artisan would have been motivated by Lamascus’ suggestions that any shape and manufacture means are equally well in forming his basketball system.
	Furthermore, it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Thus, such modification to Lamascus would have been nothing more than an obvious engineering choice, without any more.
	As per claim 22, although Lamascus is not specific regarding wherein the liner is a C-shaped sleeve, wherein the C-shaped sleeve is a single piece of material extending around a majority of the inner pole, the examiner maintains his position that any shape, configuration, and etc. would have been obvious for the same reasons discussed above with respect to claims 6 and 21.
	In that regard, attention to applicant’s at least page 28:5+, as it states “During manufacture of the C-shaped sleeve 380, the sleeve starts as a flat sheet blank. Openings 390 may be cut from the center of the sheet leaving one or more cross-pieces 389. The sheet may then be folded to form the C-shaped sleeve with a rectangular cross-section. “
	Accordingly, it would have been obvious to fold the outer sleeve of Lamascus as such C shape as suggested by Lamascus (again note [0046] and [0047]).
	Furthermore, it is also noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lamascus’s support pole in such shape as claim for the reason that a skilled artisan would have been motivated merely as matter of user’s choice, without any more. 
	Note: with respect to claims 21 and 22, the examiner acknowledged that Lamascus does not anticipate such limitations but rather render them as obvious.  Since the above rejection is in the alternative as obvious, the examiner attempts to simplify the above rejection and not create an unnecessary lengthy office action by merely adding another section.
	As per claim 23, with respect to wherein the inner pole is rectangular, and wherein the liner is a rectangular sleeve extending around at least a portion of all four sides of the inner pole, note Lamascus’ Figs. 1-3, 6, and 7A; and [0029]-[0030].
Response to Arguments
Applicant’s arguments with respect to claim(s) 3/14/2022 have been considered but are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and are partially not persuasive.
In regard to the rejection under 35 USC 112
Claim 17
	Applicant has not discussed nor explained what is consider as “a liner with a length and planar interior surfaces arranged within the vertical passage, wherein the liner extends parallel to the outer pole”.  In his arguments, exhibit E applicant provided definition to the term “liner”.
	Accordingly, “liner” is either related to mere drawn, mark, illustrated, and etc. “line” or a material, something, that covers an inner surface.
	Since applicant didn’t clearly discussed what he considers as “ a liner”, merely stating that the current amendments defines “a liner” (which they are not) the examiner is still unclear of “a liner” is a material/something of “drawn/marked/ illustrated line”.
In regard to the rejection under 35 USC 103
Independent claims 1, 12 and 17
	Applicant argued that Lamascus’ elements 80, cannot be relied as “tracking blocks” as applicant’s block are “fixed” and including a planar face (remarks pages 12+).
	The examiner respectfully partially disagrees.
	First, it is clear that Lamascus’ elements 80 (even though rollers), are fixed and not “traveling along the inner pole”, as suggested by applicant.  Moreover, attention to Merriam-Webster again, which define “a block” as-- 1: a compact usually solid piece of substantial material especially when worked or altered to serve a particular purpose—
	Thus, it is clear that elements 80 are “solid piece of substantial material especially when worked or altered to serve a particular purpose”.  
	With respect to the blocks a including planar face, such new limitations are taught by the references to Thornell and/or Van Doren.
Claim 17
	In response to applicant's argument that Lamascus and Ladas are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
	In this case, the references deal with support structure, such as poles, and alike to support a device upon a surface.
	Also, applicant argued that Ladas does not disclose “ liner” (remarks pages 14+). 
	Again, since it is unclear what applicant meant by the claim “liner” the claimed liner construed as either “line”, marks, illustrated, and. etc.  of the inside of Lamascus’ pole; or as the material, something, sleeve 132 that is use to cover an inner surface (which clearly is a material, something as taught by Ladas).
	With regard the examiner rational to combine Ladas with the pole of Lamascus as a material, something (if indeed that what applicant sought to claim), it is noted that it has been held that the expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, according to the teachings of Lamascus  and Ladas it is clear that modifying the pole of Lamascus according to the teachings of Ladas, would have resulted in an advance pole structure that provide enhance movement of the inner sleeve within; and further provide protection from a friction and alike as the inner pole travel within the support, hollow post.
Claim 21
	Applicant argued that the examiner reliance of the teachings of Lamascus to suggest to a skill artisan to form his outer pole as “U-shape”, as the examiner cited pars. [0046] and [0047] to suggest any modification to the support pole.
	It seems as applicant arguing that since no specific language as forming the support pole in a U-shape is found in this pars. a skilled artisan would have not consider to form the outer pole as a U-shape.
	In that regard, the examiner notes that it has been held that an artisan is not compelled to blindly follow the teaching of one prior art reference over the other without the exercise of independent judgment. Lear Siegler Inc. v. Aeroquip Corp., 733 F.2d 881, 889 (Fed. Cir. 1984). See KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007) 
“A person of ordinary skill is also a person of ordinary creativity, not an automaton.”. 
	Although such pars. of Lamascus stating the formation of the outer pole as a U-shape, it is clear that any structure, as suggested by Lamascus would have been reasonably available to from the outer pole.
	Furthermore, as stated by the examiner, where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Thus, such modification to Lamascus would have been nothing more than an obvious engineering choice, without any more.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                       7/8/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711